Case 1:20-cv-03761-RBJ Document 22 Filed 03/08/21 USDC Colorado Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge R. Brooke Jackson


Civil Action No. 20-cv-03761-RBJ

ESTIFANOS DANIEL OGBASELASSIE,

       Applicant,

v.

WILLIAM BARR, U.S. Attorney General,
JOHN FABRICATORE, ICE Denver Field Office Director,
CHAD WOLF, Secretary of D.H.S.,
JOHNNY CHOATE, Warden,

       Respondents.


       ORDER DISMISSING APPLICATION FOR WRIT OF HABEAS CORPUS


       Before the Court is an Application for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 (“the Application”), filed pro se by Applicant Estifanos Daniel

Ogbaselassie on December 22, 2020. (ECF No. 1). Applicant challenges his detention

by United States Immigration and Customs Enforcement (“ICE” ) officials at an

immigration detention center in Aurora, Colorado.

       On February 9, 2021, Respondents filed a Response to an Order to Show Cause

why the Application should not be granted. (ECF No. 19). Applicant was given an

opportunity to file a Reply, but he failed to do so within the time allowed.

       The Court must construe the Application liberally because Applicant is not

represented by an attorney. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per



                                              1
Case 1:20-cv-03761-RBJ Document 22 Filed 03/08/21 USDC Colorado Page 2 of 7




curiam); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the Court

should not be an advocate for a pro se litigant. See Hall, 935 F.2d at 1110. Having

considered the pertinent portions of the record in this case, the Court FINDS and

CONCLUDES that the Application must be dismissed as moot.

       I.     BACKGROUND

       At the time Applicant Estifanos Daniel Ogbaselassie filed his Application, he was

detained by ICE at the Aurora Detention Center in Aurora, Colorado. In the Application,

Applicant alleges that a final order of removal was entered on May 28, 2020, but his

removal to Ethiopia is not reasonably foreseeable. (ECF No. 1 at 6-8). He asserts that

his continued detention is unlawful and violates 8 U.S.C. § 1231(a)(6) as interpreted by

the Supreme Court in Zadvydas. (Id. at 9). He requests that the Court grant the

Application and order his immediate release from custody. (Id. at 11).

       The Court directed Respondents to show cause as to why the Application should

not be granted. (ECF No. 17). On February 9, 2021, Respondents filed a Response to

the Order to Show Cause. (ECF No. 19). In the Response, Respondents assert that

Applicant was removed to Ethiopia on January 14, 2021, and is no longer in the United

States’ custody. (ECF No. 19 at 1).

       Applicant has not filed anything with the Court since he filed his Application on

December 22, 2020. (See Docket). He was given an opportunity to file a Reply to the

Respondents’ Response to the Order to Show Cause, where he could have disputed

their assertion that he was deported, but he failed to do so.

       A review of the Court’s docket in this action indicates that numerous Court orders

and correspondence mailed to Applicant at the ICE Detention Center in Aurora have

                                             2
Case 1:20-cv-03761-RBJ Document 22 Filed 03/08/21 USDC Colorado Page 3 of 7




been returned to the Court as undeliverable. (See ECF Nos. 12, 13, 14, 20, 21). On

some of the returned envelopes, there is a notation that states: “Deported 1-15-2021.”

(ECF No. 20 at 1; see also ECF No. 14 at 1).

       II.     ANALYSIS

       Habeas corpus proceedings under 28 U.S.C. § 2241 “remain available as a

forum for statutory and constitutional challenges to post-removal-period detention.”

Zadvydas v. Davis, 533 U.S. 678, 688 (2001). An application for habeas corpus

pursuant to 28 U.S.C. § 2241 may only be granted if Applicant “is in custody in violation

of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3); see

also 28 U.S.C. § 2241(c)(1) (“The writ of habeas corpus shall not extend to a prisoner

unless [he] is in custody[.]”).

       Article III of the United States Constitution restricts the decision-making power of

the federal judiciary to cases or controversies. U.S. Const. Art. III, § 2. "Mootness is a

threshold issue because the existence of a live case or controversy is a constitutional

prerequisite to federal court jurisdiction.” McClendon v. City of Albuquerque, 100 F.3d

863, 867 (10th Cir. 1996). Parties must have a “personal stake in the outcome" of the

lawsuit at all stages of the case. Spencer v. Kemna, 523 U.S. 1, 7 (1998) (quotation

omitted). Consequently, “an actual controversy must be extant at all stages of review,

not merely at the time the [action] is filed.” Arizonans for Official English v. Ariz., 520

U.S. 43, 67 (1997) (quotations omitted). “If, during the pendency of the case,

circumstances change such that [a party’s] legally cognizable interest in a case is

extinguished, the case is moot, and dismissal may be required.” Green v. Haskell

County Bd. of Comm’rs, 568 F.3d 784, 794 (10th Cir. 2009) (quotations omitted); see

                                               3
Case 1:20-cv-03761-RBJ Document 22 Filed 03/08/21 USDC Colorado Page 4 of 7




also Jordan v. Sosa, 654 F.3d 1012, 1023 (10th Cir. 2011) (“The mootness doctrine

provides that although there may be an actual and justiciable controversy at the time the

litigation is commenced, once that controversy ceases to exist, the federal court must

dismiss the action for want of jurisdiction.”) (citation omitted).

       A habeas corpus application is moot when it no longer presents a case or

controversy under Article III, § 2, of the Constitution. Spencer, 523 U.S. at 7. To satisfy

the case or controversy requirement, a habeas petitioner must demonstrate that he has

suffered, or is threatened with, “an actual injury traceable to the [respondents] and likely

to be redressed by a favorable judicial decision.” Id. (citation omitted).

       Where a habeas applicant has been released from custody, the habeas

application must be dismissed as moot unless one of the following exceptions to the

mootness doctrine applies: “(1) secondary or ‘collateral’ injuries survive after resolution

of the primary injury; (2) the issue is deemed a wrong capable of repetition yet evading

review; (3) the defendant voluntarily ceases an allegedly illegal practice but is free to

resume it at any time; or (4) it is a properly certified class action suit.” Riley v. I.N.S.,

310 F.3d 1253, 1257 (10th Cir. 2002) (citation omitted) (holding that the applicant’s

release from detention under an order of supervision mooted his challenge to the

legality of his extended detention).

       In the Application, Applicant challenged the lawfulness of his continued

detention. (ECF No. 1). He asserted that his continued detention was unlawful and

violated 8 U.S.C. § 1231(a)(6) as interpreted by the Supreme Court in Zadvydas

because his deportation to Ethiopia was not reasonably foreseeable. (Id. at 9).



                                                4
Case 1:20-cv-03761-RBJ Document 22 Filed 03/08/21 USDC Colorado Page 5 of 7




       Applicant has not filed anything with the Court contradicting Respondents’

assertion that he has been deported. Further, Applicant has not filed anything indicating

that he remains in custody or suffers some ongoing harm that may be redressed by a

favorable judicial decision in this action. Thus, it appears that this case is moot because

Applicant has obtained the relief he requested: he has been released from detention

and ICE custody. The Court finds that Applicant has failed to set forth any reason as to

why his claims are not mooted by his deportation.

       Moreover, the Court finds that none of the exceptions to the mootness doctrine

recognized in Riley apply. First, exception (1) is not implicated because Applicant has

not alleged or shown any collateral injury resulting from his former detention. See Ferry

v. Gonzales, 457 F.3d 1117, 1132 (10th Cir. 2006) (rejecting applicant’s argument of

collateral consequences because his “inability to return to the United States is a

continuing injury that stems from his removal order, not his detention”). Second,

exception (2) does not apply because any concern that Applicant might be detained

again for a prolonged period of time is based on speculation and therefore fails to

satisfy the requirements of Article III. See McAlpine v. Thompson, 187 F.3d 1213, 1218

(10th Cir. 1999) (noting that speculation that a defendant will “break the law or

otherwise violate the conditions of their release . . . would undermine our presumption of

innocence . . . and the rehabilitative focus of the parole system”). The possibility of

recurrence must be more than theoretical to keep an otherwise moot action alive. See

Murphy v. Hunt, 455 U.S. 478, 482-83 (1982). Next, exception (3), the “voluntary

cessation” doctrine, provides Applicant no recourse because there is no indication that

Respondents have released Applicant with the intention of later revoking that release,

                                             5
Case 1:20-cv-03761-RBJ Document 22 Filed 03/08/21 USDC Colorado Page 6 of 7




simply to evade review. Patrick v. Gonzales, No. 07-cv-00470-MSK-MJW, 2008

WL496288, at *1 (D. Colo. 2008) (citing City News & Novelty, Inc. v. City of Waukesha,

531 U.S. 278, 284 n.1 (2001)). Finally, exception (4) does not apply because this is not

a properly certified class action suit. Riley, 310 F.3d at 1257. Therefore, the Application

will be denied as moot.

       III.    CONCLUSION

       Based on the above findings, the Court concludes that Applicant’s deportation

and release from detention and ICE custody moots the Application. For the reasons

stated herein, it is

       ORDERED that the Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2241 (ECF No. 1) is DENIED as moot and this action is DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction. It is further

       ORDERED that leave to proceed in forma pauperis on appeal is denied. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith. See Coppedge v. United States, 369 U.S. 438 (1962). If

Applicant files a notice of appeal he must also pay the full $505 appellate filing fee or file

a motion to proceed in forma pauperis in the United States Court of Appeals for the

Tenth Circuit within thirty days in accordance with Fed. R. App. P. 24.




                                              6
Case 1:20-cv-03761-RBJ Document 22 Filed 03/08/21 USDC Colorado Page 7 of 7




     DATED at Denver, Colorado, this 8th day of March, 2021.

                                            BY THE COURT:




                                            _______________________
                                            R. Brooke Jackson
                                            United States District Judge




                                        7
